           Case 3:18-cv-17518-PGS-LHG Document 5 Filed 12/26/18 Page 1 of 1 PageID: 40

AO 120 (Rev. 08/10)

                              Mail Stop 8                                               REPORT ON THE
              Director of the U.S. Patent and Trademark                         FILING OR DETERMINATION OF AN
TO:                              Office                                         ACTION REGARDING A PATENT OR
                             P.O. Box 1450                                                TRADEMARK
                     Alexandria, VA 22313−1450

       In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
                     filed in the U.S. District Court for the District of New Jersey on the following:
                  ____ Trademarks or X Patents. ( ____ the patent action involves 35 U.S.C. § 292.)

DOCKET NO.            DATE FILED                                     U.S. DISTRICT COURT
3:18−cv−17518−PGS−LHG 12/26/2018                                     TRENTON, NJ
PLAINTIFF                                                            DEFENDANT
VALEANT PHARMACEUTICALS NORTH AMERICA                                PERRIGO PHARMA INTERNATIONAL DAC
LLC



     PATENT OR                  DATE OF PATENT                              HOLDER OF PATENT OR TRADEMARK
 TRADEMARK NO.                  OR TRADEMARK
1 10,105,444 B2                    10/23/2018                             DOW PHARMACEUTICAL SCIENCES, INC.
2
3
4
5

             In the above−−entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED     INCLUDED BY

                                                      ___ Amendment        ___ Answer         ___ Cross Bill        ___ Other Pleading
      PATENT OR                 DATE OF PATENT                              HOLDER OF PATENT OR TRADEMARK
    TRADEMARK NO.               OR TRADEMARK
1
2
3
4
5

            In the above−−entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                   (BY) DEPUTY CLERK                                         DATE
   William T. Walsh                                         s/ Jamie Holland                                       12/26/2018

Copy 1−−Upon initiation of action, mail this copy to Director Copy 3−−Upon termination of action, mail this copy to Director
Copy 2−−Upon filing document adding patent(s), mail this copy to Director Copy 4−−Case file copy
